Citation Nr: 0025501	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to nonservice-connected pension.  The veteran, 
who had active service from October 1978 to October 1979, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.



FINDINGS OF FACT

1.  The veteran had active service from October 1978 to 
October 1979.  

2.  The veteran did not serve on active service during a 
period of war.



CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.2 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or, to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or, to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (1999).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as defined in, and for the periods set forth in, 38 C.F.R. § 
3.2.  Under 38 C.F.R. § 3.2(f), the Vietnam Era is defined as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, inclusive, in the case of a veteran who served in 
the Republic of Vietnam, or as the period beginning on August 
5, 1964, and ending on May 7, 1975, inclusive, in all other 
cases.  The Persian Gulf War began on August 2, 1990.  See 
38 C.F.R. § 3.2(i).

The record clearly shows that the veteran's active service 
was after the Vietnam Era and prior to the Persian Gulf War.  
The veteran's DD Form 214 shows that the he entered active 
service in October 1978, more than three years after the 
Vietnam Era ended.  He was separated from active service in 
October 1979, well prior to the start of the Persian Gulf 
War.  

Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Since the veteran does 
not meet the basic eligibility requirements for a nonservice-
connected pension, his claim must be denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board has no discretion and must apply the law and 
regulations as stated.  See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.






ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

